DETAILED ACTION
Status of Claims
This action is in reply to the application filed on 13 September, 2021.
Claims 1 – 20 have been cancelled.
Claims 21 - 40 have been added.
Claims 21 – 40 are currently pending and have been examined.
This application is a continuation of U.S. Application 15/971,519, now abandoned.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION. - The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 37 – 40 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. Claim 37 recites “applying, with a processor and based on the threshold, the model to a trauma patient’s aMODD2-D5 value.” Examiner cannot determine the metes and bounds of the claims. As best understood by Examiner, a unique set of biomarkers are evaluated by a machine learning model to determine a MOD score for days 2 through 5 after a trauma injury. The scores are averaged to obtain the aMODD2-D5 value. The aMODD2-D5 value is then compared to a threshold. From the specification it appears that the machine learning model is applied to the “biomarkers and polymorphisms” recited in the claims, to obtain the MOD scores for days 2 – 5; and not to the average of these scores – i.e. the aMODD2-D5 value. Appropriate correction or clarification is required.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

In Alice, the Supreme Court re-iterated long held exclusions to patent eligibility under U.S.C. 101 including: laws of nature, natural phenomenon and abstract ideas. The Supreme Court and the Federal Circuit Court have also set forth precedential decisions that contain specific concepts that fall into the abstract idea category. The 2019 Revised Patent Subject Matter Eligibility Guidance issued on 7 January, 2019 by the USPTO provides groupings of subject matter that is considered an abstract idea including: “mathematical concepts” - (i.e. mathematical relationships, mathematical formulas or equations and mathematical calculations); “certain methods of organizing human activity” (i.e. fundamental economic principle and practices, commercial or legal interactions, managing personal behavior or relationships or interactions between people); and “mental processes” – (i.e. concepts performed in the human mind).
Claims 21 – 40 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e. a law of nature, a natural phenomenon, or an abstract idea), and does not include additional elements that either: 1) integrate the abstract idea into a practical application, or 2) that provide an inventive concept – i.e. element that amount to significantly more than the abstract idea.  The Claims are directed to an abstract idea because, when considered as a whole, the plain focus of the claims is on an abstract idea.
The following rejection is formatted in accordance with the 2019 Revised Patent Subject Matter Eligibility Guidance (7 January, 2019) and the October 2019 Update: Subject Matter Eligibility (17 October, 2019).
Claim 21 is representative. Claim 21 recites:
A computer-implement method of determining risk of developing multiple organ dysfunction (MOD) in a trauma patient, comprising: 
generating, with a processor, a dataset of stored values comprising an aMODD2-D5 value for a statistically-significant number of patients and a diagnosis of a nosocomial infection, 
the aMOD D2-D5 value comprising a MOD score, obtained on days 2-5 following a trauma injury, calculated based on a panel of biomarkers, 
the panel of biomarkers comprising one or more of interleukin 6, interleukin 8/CCL8, interleukin 10, IFN-y inducible protein (IP)-10, plasma levels of soluble ST2, monokine induced by gamma interferon, monocyte chemotactic protein (MCP)-1, chloride, CO2, creatinine, partial thromboplastin time (PTT), and platelet count, and one or more polymorphism selected from:
homozygous (AA) for a cytosine (C) at rs10741668, or a polymorphism in linkage disequilibrium therewith, such as where D’ > 0.75 or R2 > 0.75;
homozygous for a guanine (G) at rs10790334, or a polymorphism in linkage disequilibrium therewith, such as where D’ > 0.75 or R2 > 0.75;
homozygous for a C at rs2065418, or a polymorphism in linkage disequilibrium therewith, such as where D’ > 0.75 or R2 > 0.75;
heterozygous (AB) for a G at rs2241777, or a polymorphism in linkage disequilibrium therewith, such as where D’ > 0.75 or R2 > 0.75;
heterozygous for a thymine (T) at rs3134287, or a polymorphism in linkage disequilibrium therewith, such as where D’ > 0.75 or R2 > 0.75;
heterozygous for an adenine (A) at rs3098223, or a polymorphism in linkage disequilibrium therewith, such as where D’ > 0.75 or R2 > 0.75; and
heterozygous for a T at rs906790, or a polymorphism in linkage disequilibrium therewith, such as where D’ > 0.75 or R2 > 0.75;
calculating, with a processor and based on the dataset of stored values, a threshold aMOD D2-D5 value indicative of a risk of developing MOD;
determining, with a processor and based on the threshold, whether a trauma patient’s aMOD D2-D5 value meets the calculated threshold and thus whether the trauma patient has a clinically-relevant risk of developing MOD; and
generating, with a processor, an output indicating whether the patient is expected to experience a risk of MOD.
Claim 29 recites a system that executes the steps of the method recited in Claim 21. Claim 37 recites similar limitations to those in Claim 21, and includes a model trained on the stored data that is applied to a patient’s MOD value.
STEP 1
The claims are directed to a computer and a method which are included in the statutory categories of invention.
STEP 2A PRONG ONE
The claims, as illustrated by Claim 21, recite limitations that encompass an abstract idea including:  
generating a dataset of values comprising an aMODD2-D5 value for a statistically-significant number of patients and a diagnosis of a nosocomial infection, the aMOD D2-D5 value comprising a MOD score, obtained on days 2-5 following a trauma injury, calculated based on a panel of biomarkers;
calculating, based on the dataset of stored values, a threshold aMOD D2-D5 value indicative of a risk of developing MOD;
determining, based on the threshold, whether a trauma patient’s aMOD D2-D5 value meets the calculated threshold and thus whether the trauma patient has a clinically-relevant risk of developing MOD. 
The claims, as illustrated by Claim 21, recite an abstract idea within the “mental processes” grouping – concepts performed in the human mind including observation, evaluation, judgment and opinion.  
The claims require generating a dataset of aMODD2-D5 values for a plurality of patients having a nosocomial infection, and a threshold aMODD2-D5 value that indicates a risk of developing MOD. The aMODD2-D5 value is an average of MOD scores measured on days 2, 3, 4 and 5 following a trauma injury, and are based on a panel of biomarkers and polymorphisms obtained using well-known and conventional techniques (@ 0052 as published). The claims require determining whether a trauma patient’s aMODD2-D5 value meets the threshold (i.e. comparing), and therefore has a risk of developing MOD. 
The specification discloses that the threshold may be selected by a user: “a threshold value of 61% of the maximum rank sum was selected to discriminate between the High aMODD2-D5 group and the Low aMODD2-D5 group.” (@0038). Similarly, comparing a patient’s aMODD2-D5 value to a threshold is an ordinary mental process. As such, the claims recite an abstract idea within the mental process grouping.
The claims, as illustrated by Claim 21, also recite limitations that encompass a mathematical formula or relationship. Generating a data set of values by 1) calculating a MOD score for days 2 – 5 after a trauma injury based on a panel of biomarkers, and an aMODD2-D5 value are mathematical relationships. For example, the MOD score may be a ranked sum score, and the aMODD2-D5 value is an average of these daily values. Similarly, the threshold may be determined by a user, or in the alternative, may be determined by a Decision List Analysis which is a mathematical algorithm that is a part of the IBM SPSS Modeler Version 17, as disclosed in the specification. As such, the claims recite a mathematical formula or relationship.
Additionally, the claims, as illustrated by Claim 21, recite a “law of nature, natural phenomenon or relationship – i.e. the relationship between the panel of biomarkers and polymorphisms and the risk of MODS in a patient. The claims are directed to a diagnostic method based on the relationship between the values for certain biomarkers and genetic polymorphisms and the risk of MODS. As such, the claims recite a “law of nature, natural phenomenon or relationship.
STEP 2A PRONG TWO
The claims recite additional elements beyond those that encompass the abstract idea above including:
a processor;
generating a dataset of stored values comprising an aMODD2-D5 value for a statistically-significant number of patients and a diagnosis of a nosocomial infection, 
the aMOD D2-D5 value comprising a MOD score, obtained on days 2-5 following a trauma injury, calculated based on a panel of biomarkers, 
the panel of biomarkers comprising one or more of interleukin 6, interleukin 8/CCL8, interleukin 10, IFN-y inducible protein (IP)-10, plasma levels of soluble ST2, monokine induced by gamma interferon, monocyte chemotactic protein (MCP)-1, chloride, CO2, creatinine, partial thromboplastin time (PTT), and platelet count, and one or more polymorphism selected from:
homozygous (AA) for a cytosine (C) at rs10741668, or a polymorphism in linkage disequilibrium therewith, such as where D’ > 0.75 or R2 > 0.75;
homozygous for a guanine (G) at rs10790334, or a polymorphism in linkage disequilibrium therewith, such as where D’ > 0.75 or R2 > 0.75;
homozygous for a C at rs2065418, or a polymorphism in linkage disequilibrium therewith, such as where D’ > 0.75 or R2 > 0.75;
heterozygous (AB) for a G at rs2241777, or a polymorphism in linkage disequilibrium therewith, such as where D’ > 0.75 or R2 > 0.75;
heterozygous for a thymine (T) at rs3134287, or a polymorphism in linkage disequilibrium therewith, such as where D’ > 0.75 or R2 > 0.75;
heterozygous for an adenine (A) at rs3098223, or a polymorphism in linkage disequilibrium therewith, such as where D’ > 0.75 or R2 > 0.75; and
heterozygous for a T at rs906790, or a polymorphism in linkage disequilibrium therewith, such as where D’ > 0.75 or R2 > 0.75;
generating an output indicating whether the patient is expected to experience a risk of MOD.
However, these additional elements do not integrate the abstract idea into a practical application of that idea in accordance with considerations laid out by the Supreme Court or the Federal Circuit. (see MPEP 2106.05 a-c and e) The additional elements integrate the abstract idea into a practical application when they: encompass an improvement to the functioning of a computer or an improvement to another technology or technical field; when they use the abstract idea with a particular machine or manufacture that is integral to the claim; when they transform an article to a different state or thing; or when they recite meaningful limitations beyond linking the abstract idea to a particular technological environment. The additional limitations do not integrate the abstract idea into a practical application when they merely serve to link the use of the abstract idea to a particular technological environment or field of use – i.e. merely uses the computer as a tool to perform the abstract idea; or recite insignificant extra-solution activity (see MPEP 2106.05 f - h). 
The computer/processor that implements the method is recited at a high level of generality such that it amounts to no more than instructions to apply the abstract idea using a generic computer component. These elements merely add instructions to implement the abstract idea on a computer, and generally link the abstract idea to a particular technological environment. Generating a data set of stored values is an insignificant extra-solution activity – i.e. a data gathering step. Similarly, outputting the results of the abstract process is an extra-solution activity, and is not a practical application of the abstract identification process identified above. Nothing in the claim recites specific limitations directed to an improved computer system, processor, memory, network, database or Internet. Similarly, the specification is silent with respect to these kinds of improvements. A general-purpose computer that applies a judicial exception by use of conventional computer functions, as is the case here, does not qualify as a particular machine, nor does the recitation of a generic computer impose meaningful limits in the claimed process. (see Ultramercial, Inc. v. Hulu, LLC, 772 F.3d 709, 716-17 (Fed. Cir. 2014)). As such, the additional elements recited in the claim do not integrate the abstract diagnostic process into a practical application of that process.
STEP 2B
The additional elements identified above do not amount to significantly more than the abstract diagnostic process. Generating a data set of stored values is a convention computer function – i.e. electronic recordkeeping as in Alice and Ultramercial. The specification discloses that not only are the techniques for collecting the values of these parameters well-known, the specification discloses that they are routinely collected on admission. Receiving information is a well-understood, routine and conventional computer function – i.e. receiving or transmitting data over a network as in Symantec, TLI, OIP and buySAFE. Similarly, outputting the results of the abstract process merely appends a conventional post solution activity to the abstract process as in Electric Power Group. As such, the additional elements do not provide an inventive concept that transforms the claims into a patent eligible invention.
The additional structural elements or combination of elements in the claims, other than the abstract idea per se, amount to no more than a recitation of generic computer structure (i.e. a computer, processor). Each of the above components are disclosed in the specification as being purely conventional and/or known in the industry. Because the specification describes these additional elements in general terms, without describing particulars, Examiner concludes that the claim limitations may be broadly, but reasonably construed, as reciting well-understood, routine and conventional computer components and techniques. The specification describes the elements in a manner that indicates that they are sufficiently well-known that the specification does not need to describe the particulars in order to satisfy U.S.C. 112. Considered as an ordered combination the limitations recited in the claims add nothing that is not already present when the steps are considered individually.
Claim 37 recites “training a model” using the stored values and “applying the model” to a trauma patient’s value. The training and applying are recited at a high level of generality. The claims encompass any machine learning model. The specification discloses that the models, and training them, are known in the art. As such, these features, recited at a high level of generality, do not integrate the abstract diagnostic process, or provide an inventive concept.
The dependent claims add additional features including those that merely serve to further narrow the abstract idea above including: a specific threshold (23, 31); low and high risk defined (24, 32); types of biomarkers (25 – 27, 33 – 35, 38 - 40); those that recite additional abstract ideas including: calculating using decision lists analysis (22, 30); those that recite well-understood, routine and conventional activity or computer functions including: updating the dataset (28); those that recite insignificant extra-solution activities; or those that are an ancillary part of the abstract idea. The limitations recited in the dependent claims, in combination with those recited in the independent claims add nothing that integrates the abstract idea into a practical application, or that amounts to significantly more. These elements merely narrow the abstract idea, recite additional abstract ideas, or append conventional activity to the abstract process. As such, the additional elements do not integrate the abstract idea into a practical application, or provide an inventive concept that transforms the claims into a patent eligible invention.
The apparatus claims are no different from the method claims in substance. “The equivalence of the method, system and media claims is readily apparent.” “The only difference between the claims is the form in which they were drafted.” (Bancorp). The method claims recite the abstract idea implemented on a generic computer, while the apparatus claims recite generic computer components configured to implement the same idea. Specifically, Claims 29 - 36 merely add the generic hardware noted above that nearly every computer will include. The apparatus claim’s requirement that the same method be performed with a programmed computer does not alter the method’s patentability under U.S.C. 101 (In re Grams). Therefore, the claims are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.
The Prior Art
The prior art does not disclose the various biomarkers and polymorphisms recited in the independent claims.
CONCLUSION
The prior art made of record and not relied upon is considered pertinent to applicant's
disclosure. These references were disclosed and provided in the parent application on 13 August, 2020.
Rendy et at.: “Multiple Organ Dysfunction Syndrome (MODS) prediction score in multi-trauma patients”; International Journal of Surgery Open; Published 5/1/2017;
Frohlich et al.: “Which score should be used for posttraumatic multiple organ failure? - Comparison of the MODS, Denver and SOFA Scores”; 3 November, 2016;
“The multiple organ dysfunction syndrome”; Marshall; 2001;
“The Wilcoxon Rank-Sum Test”; Wild; 1997;
US PGPUB 2010/0136562 A1 to Shimada et al. discloses using polymorphisms to predict outcomes in an ICU.
US PGPUB 2012/0156230 A1 to Abbot et al. discloses treating patients with effective compounds.
Any inquiry of a general nature or relating to the status of this application or concerning this communication or earlier communications from the Examiner should be directed to John A. Pauls whose telephone number is (571) 270-5557.  The Examiner can normally be reached on Mon. - Fri. 8:00 - 5:00 Eastern.  If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, Robert Morgan can be reached at (571) 272-6773.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal/pair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197.
Official replies to this Office action may now be submitted electronically by registered users of the EFS-Web system.  Information on EFS-Web tools is available on the Internet at: http://www.uspto.gov/patents/process/file/efs/guidance/index.jsp.  An EFS-Web Quick-Start Guide is available at:  http://www.uspto.gov/ebc/portal/efs/quick-start.pdf.
Alternatively, official replies to this Office action may still be submitted by any one of fax, mail, or hand delivery.  Faxed replies should be directed to the central fax at (571) 273-8300.  Mailed replies should be addressed to “Commissioner for Patents, PO Box 1450, Alexandria, VA  22313-1450.”  Hand delivered replies should be delivered to the “Customer Service Window, Randolph Building, 401 Dulany Street, Alexandria, VA  22314.”

/JOHN A PAULS/Primary Examiner, Art Unit 3626                                                                                                                                                                                                        
Date: 14 December, 2022